Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on June 21, 2022 is acknowledged.
3.	New claims 14-29 are added.
4.	Claims 6-29 are pending in this application.
5.	Claims 17, 21, 25 and 29 are amended by Examiner’s amendment set forth herein.
6.	Claims 6-29 are allowed in this office action.

Terminal Disclaimer
7.	The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10865226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Withdrawn Objections and Rejections
8.	Objection to the drawings is hereby withdrawn in view of Applicant’s filing a replacement sheet on June 21, 2022.
9.	Objection to claim 6 is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Objection to claim 11 is hereby withdrawn in view of Applicant’s amendment to the claim.
11.	Rejection of claims 7-10 on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 and 10-11 of US Patent No. 10865226, is hereby withdrawn in view of Applicant’s filing of TD on June 21, 2022.

EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Michaud on August 30, 2022.

Claims 17, 21, 25 and 29 have been amended as follows: 
17. (Currently amended) The peptide of claim 14, wherein the peptide includes a C-terminal modificationthe group consisting of 2) [[or]] and an azide group (-NHNH2).

21. (Currently amended) The pharmaceutical composition of claim 18, wherein the peptide includes a C-terminal modificationthe group consisting of 2) [[or]] and an azide group (-NHNH2).

25. (Currently amended) The cosmetic composition of claim 22, wherein the peptide includes a C-terminal modificationthe group consisting of 2) [[or]] and an azide group (-NHNH2).

29. (Currently amended) The method of claim 26, wherein the peptide includes a C-terminal modificationthe group consisting of 2) [[or]] and an azide group (-NHNH2).

Claims 6-16, 18-20, 22-24 and 26-28, as set forth in the amendment filed on June 21, 2022.

Claims 6-29 are allowed.



REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: A peptide that has an activity against hypomelanosis and consist of the amino acid sequence selected from the group consisting of SEQ ID NO: 2 and SEQ ID NO: 3, wherein optionally the peptide includes a modification at the N-terminal and/or C-terminal end, a pharmaceutical composition, and a cosmetic composition comprising the same, and a method for the treatment or alleviation of hypomelanosis in a subject in need thereof, are free of prior art.
	As indicated in the previous office action, the closest art to instant SEQ ID NO: 2 is Santos Savio et al (US Patent No. 7736638, filed with IDS). Santos Savio et al teach a 10mer peptide sequence that has 90% sequence identity to instant SEQ ID NO: 2 (see SEQ ID NO: 1, residues 1-10). The closest art to instant SEQ ID NO: 3 is Santos Savio et al (US Patent No. 7736638, filed with IDS). Santos Savio et al teach a 10mer peptide sequence that has 80% sequence identity to instant SEQ ID NO: 3 (see SEQ ID NO: 1, residues 1-10). There is no teaching nor motivation to alter the residues of SEQ ID NO: 1 of Santos Savio to arrive at instant SEQ ID NOs: 2 and 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 6-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654